DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 15, 17-19, 22, 29, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Pub. No: US 20190394698 A1) in view of Lee et al (US 10904858 B2).
Regarding claim 1, Jeong discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as 
However, Jeong does not specifically disclose the features of receiving the UE reachability fed back by the access network according to the request message, wherein the UE reachability information is configured to indicate that the UE is in the RRC- Connected state; or in a case that the UE is in the RRC-inactive state, receiving the UE reachability information that is fed back by the access network according to the request message after the access network detects that the UE transitions from the RRC-inactive to the RRC-Connected state, wherein the UE reachability information is configured to indicate that the UE is in the RRC-Connected state.
On the other hand, Lee et al, from the same field of endeavor, discloses the features of receiving (receiving, from a base station, an uplink feedback indicator indicating whether uplink 
Regarding claim 2, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), wherein the transmitting the request message for requesting the UE reachability information to the access network comprises: transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the 
Regarding claim 3, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility 
Regarding claim 6, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), further comprising: prior to the transmitting the request message for requesting the UE reachability information to the access network, receiving (the BS receives a request message from Access and Mobility Management Function), through a non-access stratum message (the NAS signaling connection includes both an access network (AN) signaling connection between the UE and the 
	Regarding claim 7, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 
	Regarding claims 15, 31, 32, Jeong discloses a core network (figs. 3-4), comprising a processor and a storage, wherein a computer program executable by the processor is stored in the storage, and the computer program is executed by the processor (figs. 3-4) to transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) a request message (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024) in a case that a UE supports  a radio resource control inactive state (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 ; furthermore, the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067); in a case that 
However, Jeong does not specifically disclose the features of receiving the UE reachability fed back by the access network according to the request message, wherein the UE reachability information is configured to indicate that the UE is in the RRC- Connected state; or in a case that the UE is in the RRC-inactive state, receiving the UE reachability information that is fed back by the access network according to the request message after the access network detects that the UE transitions from the RRC-inactive to the RRC-Connected state, wherein the UE reachability information is configured to indicate that the UE is in the RRC-Connected state.
On the other hand, Lee et al, from the same field of endeavor, discloses the features of receiving (receiving, from a base station, an uplink feedback indicator indicating whether uplink feedback for a paging indicator is enabled; col. 1, line 66-col. 2, line 1) the UE reachability fed back by the access network according to the request message (receiving, from the base station, a paging indicator corresponding to the ID of the terminal; and transmitting an uplink as a 
Regarding claims 17, 29, Jeong discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024), comprising: receiving (the BS receives a request message from Access and Mobility Management Function) the  a request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core 
However, Jeong does not specifically disclose the features of receiving the UE reachability fed back by the access network according to the request message, wherein the UE reachability information is configured to indicate that the UE is in the RRC- Connected state; or in a case that the UE is in the RRC-inactive state, receiving the UE reachability information that is fed back by the access network according to the request message after the access network detects that the UE transitions from the RRC-inactive to the RRC-Connected state, wherein the UE reachability information is configured to indicate that the UE is in the RRC-Connected state.
On the other hand, Lee et al, from the same field of endeavor, discloses the features of receiving (receiving, from a base station, an uplink feedback indicator indicating whether uplink feedback for a paging indicator is enabled; col. 1, line 66-col. 2, line 1) the UE reachability fed back by the access network according to the request message (receiving, from the base station, a paging indicator corresponding to the ID of the terminal; and transmitting an uplink as a response to the paging indicator if the uplink feedback indicator indicates that uplink feedback for the paging indicator is enabled ; col. 2, lines 1-11), wherein the UE  (UE 10: RRC-connected mode UE reachability) reachability information is configured to indicate that (the UE is in the RRC- Connected state (in RRC_CONNECTED state, the UE has an E-UTRAN RRC connection and a context in the E-UTRAN, such that transmitting and/or receiving data to/from the eNB 
Regarding claim 18, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024), wherein the receiving (the BS receives a request message from Access and Mobility Management Function) the request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by the Access and Mobility Management Function entity of the core network for requesting the UE reachability information comprises:  receiving the request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by the AMF entity for requesting the UE reachability information in a case that it is detected that the UE (the UE has two connection management (CM) states, “CM-IDLE” and “CM-CONNECTED”, depending on whether or not a Non- Access Stratum signaling connection is established with Access and 
Regarding claim 19, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024), wherein the receiving the request message transmitted by the AMF entity of the core network for requesting the UE reachability information in a case that it is detected that the UE is in the connected management connected (CM-Connected) state comprises: receiving (the BS receives a request message from Access and Mobility Management Function) the request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 
	Regarding claim 22, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 
Regarding claim 33, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), further comprising: prior to the transmitting the request message for requesting the UE reachability information to the access network, receiving (the BS receives a request message from Access and Mobility Management Function), through a non-access stratum message (the NAS signaling connection includes both an access network (AN) signaling connection between the UE and the base station and an N2 connection between the base station and the AMF; paragraph 0022, 0024), capability indication information configured to indicate whether the UE supports the RRC- Inactive state (the UE in RRC inactive state may receive the system information from the 
	Regarding claim 34, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions .	
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Pub. No: US 20190394698 A1) in view of Lee et al (US 10904858 B2) as applied to claim 17 above, and further in view of Kim et al (Pub. No: US 20210120463 A1).
Regarding claim 21, Jeong and Lee disclose everything claimed as explained above except the features of receiving the request message, in a case that the UE is in an RRC-Inactive state, tagging a UE reachability request parameter URRP-RAN in a context of the UE; and subsequent to the feeding back the UE reachability information to the AMF entity according to the request message after the access network detects that the UE transitions from the RRC-Inactive state to the RRC- Connected state, and clearing the URRP-RAN in the context of the UE.
However, Kim et al discloses the features of receiving the request message (the UE receives the RRC message indicating the eCA of the source cell from the eNB and releases SCells; paragraph 0568), in a case that the UE is in an RRC-Inactive state (the UE reconfigures the MAC based on the SCell release; in addition, the eNB may transmit an RRC Connection Reconfiguration message; the message may contain information for shifting the UE from the RRC connected mode to the RRC inactive mode ; paragraph 0318, 0566), tagging a UE reachability request parameter URRP-RAN in a context of the UE (the UE reconfigure the MAC in accordance with the set SCell-Config ; after that, the UE sets a new MAC in which the existing setup of the source cell is extended to include the target cell with respect to the SRB and DRB;  the MAC reconfiguration may include HARQ setup, PHR setup, pTag, and sTag; paragraph 0566);  the access network detects that the UE transitions from the RRC-Inactive state to an RRC Connected state (transitioning from the RRC connected mode to the RRC inactive mode; the UE may transmit an RRC Connection Request message, and may be once shifted to .
	                           Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7, 15, 17-19, 21-22, 29, 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641